Y4




   OFFICE   OF   THE   AlTORNEY     GENERAL   OF TEXAS

                           AUSTIN




Honorable H. A. Hod@8
County Auditor
wllliamaon county
Gaorgetolra, Taxar
Dear 8lrr




                                           aubalt for the 0p4.n10s
                                       quertionr,wbiah we quot.:



                              rlrad by a noolution parr-
                              ota oi said beard aowe
                              no of the tracte or land,
                            a nambar of tha board?




               lffllit'b neoes@e~ 28 ordar to
     par6  %a   to.laoh propert for the Oeala8loa6rr*
     Court or williamson coaatf to enter am erdar aa-
     thorlzlng saah 8hlet
Xoaorable E. A. Eodgaa, Page t



     Board o? ICduoatloon,  whiah lxerolaoa t& me
     power8 In thla oount7 that eount7 8ohooltrae
     tee8 lx e r a lalaa other ~oountlea,
                                        to .paaslnf
     kind of roaolutlon luthorIrIa@arch mila?
          -5. VIll it‘br neooaaar~ for the State
     Board o? Edooatlonto pa88 or adopt ln7 kind
     of raaolatlonor other m&ion lothorlz~ngroah
     ..le.?
          l‘b   i Ii l dea d lxdouted     In   the   maanar
     and authorlmd b7 a reeolutlon 88 mentioned In
     the above qaaatlona1 end t ~111 not oonvoy
     title to said tract or land to luoh pttrohaaera,
     pleaae adklae ma how title to soah land ma7 be
     acquired b7 muoh purchaaera.*
          The Thrall Indepandent Sohool Matriot   in
~IllIamaon aomnt~ ~88 oraated b7 rproI.1 8et of the
LegIalatora,8peaIal Lma 01 iexaa, tQgS, Seth kgi818ture,
Zhapter 01, p. ZS5, whloh becane lfiaatlreon AprU 4, 1923.
          &mong other things thi8 iot prorlded that t&    Mu
Independeatldhool dlatrlot would Inol6de all of the terrl-
tor7 of the Thr.ll Conon Sohool DFstrIat lo. gl; that It
would take otar aI1 02 the 888et8 end ~Iabllltle~of the
#aid eoamoo.aahool dirtriot; end that the new lndependeat
dlrtrlct #hotid %ave aad lxerolae all the rIghta, powerr,
duties and prlrllegeerot a :om or vIllagO ererted an4
incorporatednndkr tlw general lara of Texas for lohool
purpose8 onlf, and all of the rlghta, power8, 6otlea ana
prlrllegeaaou lxlatjag, or that ma7 be hereaitar lonterred
upon independentaohool &I8trIot8'anderthe Oon.8tltutl-
and lora ot thI8 8tate..
          SootIon S oi thl.       &t    mad8    08 follow8:
          l
          Tbeboardo?Tmateei      OfthThrallXa-
     dependent Sahool Dlatrlot ah.11 mnage and
     control the pub110 free lohoo1.rla the m8Id
     dlatrlot, to the lxolu8Ion of ever7 other
     luthorIt7,lxoept, In a0 iar a8 the State 8mper-
     interndentof Pabllo 188trrotIoaud tk State
EOno?.blO   E.   A. If0Qe8,   Pa@   8




     Board o? Edaoatlonmar be tested with aupenl-
     8or7 8uthorlt7, uader the general 18w.*
            Zt is farther     prsrlded In Seotion ts that *hIa
Aot 8hall bc eumulatIre,a? lll general laws, regulatfng,
goremlmg and pertainingto Independentlohool 6latrIota,
end ia 80 far 8s much general lawa are mot I.8oon?lIot
herewith; the 8cme 8hall be eoqatrued and oonaldored ma a
part hereo?.
          Two rtatatea In -x-s8 provide for the Bale of
**ho01 property. They lre Artlolea Z75S and W75, 8. C. 8..
1925. The latter 8tatate roads es ?ollwar
             *Art1010 tWS. Aar hotiea or.landr held
     ti trust    br any city or town? or pub110 tree
     8ohool purposes may be mold for the purpose o?
     insrestingla more ooBrenIeBtcad deaIrablolohool
     property,    with the oonaent o? the State Board, by
     the .bo.rdo? trust..8 o? 8aoh olty or. torn; Old,
     in aaoh oaae, the prealdeat OS the rohool board
     shall exeoate his deed to the &amha8ar for tho
     came, reeltin& the resolution o? the State board
     giving aonaent thereto and the naolutIon or the
     board o? trust+%8 lathorlxlng the aale.o

            As ointrd out in 8. 6. bpeaoer and Oarpony XI.
Brown, at al s Clr. 4p. 1917) 198 6. W- llT9, and as
pointed oat In ho prerloa8 opInIo~8 rendered by thI# Ae-
partrent,Article 2!?5SlpplIe8 only to 8ele8 o? land br
o o wmo l
        ~ohool 4IatrIot8,rhllo Artiole ZT7S applies to
8elea o? lend b7 Inbepe86ent8ohool lIatrIota~
           The two opInIona relax-redto above arm: (1)
An oplnlon b7 Clark C. Wren, A88lahnt Attorney Gexmral, to
~onorebleEogene J. UIlao~ Gout7 Attorney, Bay Cltr‘,Texa8,
detedSeptember 10, 1936; 18) en oplnlon by Ceoll C. Cewaok,
Aaaiatant  Attorney  General, to m. ]c.Ti.&rtarliag. County
County, fet?eraon   Oounty, Beaumont,Texas, dated April 25,
1939, and numbered 04l5.
             ,Aafoa will uote, the lbwe quoted 8tAato pro-
tiUa8that houses or lcnda a? a Qlatriot ma7 be sold ?or
the purpose or Imreatln& I8 more convenient and 8eslrable
lchoolproperty. That la the oal7 purpose provided ?cr b
the statute,    aad the question lrlrea whether or rot school
         8. A. Hodges, Page 4
Ifonorablo



hoaaeror laBdO aa k Cold for 887 other       purpose   bf
Independentaehool 6latrIota.
          Mameroaa deolalona both in Texas and In other
jurIsdlatloaapoint out that 8chool 4IatfIata are oor-
poratlona with vex-71Mted powara.
            %ohool di8triCt8’Cm public qU88i mai-
     olpal corporatIoaa,lomatfrea termed *inrol-
     untar7 oorporatIona*. . . .The7ma7 make *on-
     traota, ler7 tour    and )Oaaeaa property.  The7
     are OrgSBixOd not for the parpoai 0s profit or
     geln, but mole17 for the pablla benaflt, end
     hare onl7.much lImIted,porera08 ma7 be ~eoeaaarf
     for that   purpose. The7 hare therefore been Bald
     to be aorporatlonmof the moat lImIted powers
     known to the world. Pasadena Bahool Dlatrlot
     TS. Pasadena,   166 C.1. 7 IS6 P.O. 985, AUII.0.8.
     1915b 1059, 4T L. R. A. IRS) BQS. The7 are bat
     the 8gentr 0s th8 state for the sole purpose
     of edmI.aIaterIng  the state 87atem of pub110 ad-
     8oation, and hate only ouch pwerr 88 are con-
     ferrea   express17 or by neoesae~ ~llcatIon.a
     24 R. 0. L. 564, 2eo. 1.
          The oaae 0s Earl      en dependent School DIatrIot
vs. Page Brothers, 49 5.        2d) 985, b7 the %X88 Ooax't Of
Civil Appeela, maem langua@     very almllar to that q-ted
*bore from RalIng #ame Lw.      lfeq8ote:
             wm    boerd OS trustees posaea8e8power8
         express17 conferred upon It b7 law or aeoeaaarll7
         Impllcd from the pewar8 00 lo nfer r ed.~
          ~The Court In ie7.e bdOpOBdOBt Sahool Dlatrlct
to. ReInhardt,159 8. W. 1010, b7 the Oourt of Girl1 AR-
P..h,  U.08  this taE6.a~:
              lSImoe a board of ldaoatlo. la the oreaton
         0s lretate, it her only maoh pwen as are OOBi
         rermd upon it 8ud mch Implied powers 08 era
         aeoesaaq to lxeoate sa o hlr p ~08i
                                           p W*f*.*
Honorable 8.        A.   Eod&~m,    Pago S


            Oorpaa furls pOiBt8 out that propert      devoted
to   l public USC Oan Only be diapoeed of by lXpr~a8 l8-
thority,   and a general power 0s dl8poaft~on   has been
held to be reatrlotedto propert not needed for the nae
of pobllo lohool8. 56 Corpus Jnrla     439, Sec. UI.         Thla
aathorIt7 lta teathat tb0 SslO mmt be redo in oo~plle~ee
with the terma Of the atetats   lUthOrltlBg it,   bat   tbrt
lubatentlalproocdarcl lompllanee Is larrloIent.

          Ee rfah to ltreaa the fast that Cl1 of there
luthorItIeahold that lohool boards  have onl7 th els~naa
CathorIt7 glten them in the SktUtOS  and odlf moeh lmplled
~~~aI~a~~aet~;a~~~      to lx y a moh
                                    teexpress powers.
                     e rods    reaaonabl7leaeaaa~  for
the osrx7in6 oat o? lxpreaa ponrV OS la ~aa611~ the earn0
with regard to pwara of other   eorporatlonr.
           The geimral r&lo in tb laao of ordinary private
oorpcretIona Is that the oorporatlon has luoh l8plled pow-
ers as are reaaoCabl7aeeesaar7 to ~arx-7oat lta Orproms
powers - aot~eoe~aarll~ ir~lled kt~aaoaablt       lmslled.
            Under tlm wel&t of there luthorItIea,we arc
impelled to hold that lBdepaCdent8ohool dIatriet8ma7
dlapoae   Of propert a0 1-r      needed for School ptirpoaea
0x07 I? it la neoaasarfto 40 80 to aaqulre other propert
whloh la more lultablo. You atat* 18 7orv lotter that
Thrall Independent School Dlatrlot has no such objeotlre
%n derirlng   to make this aalo. It la our opinion that
it eannot 0011 thla propert for the porpoae 0s pCtMCg
the prOMOd      la the loaal uiatemsoe ?uad 0s cold Aim-
trlot.
          Xe bellore that the quoted Artlile 2WS amwer8
tour qaeatIonaBwbOmd 8, 4 mnd 6. lJB4U this lrtiOlO~
and murderthe provisions of the Cot areatlq the UIatrIot
lbove quoted  It 18 not 8eaeaaary   for the Conanlasloner8~
Conrt 0s YIlil~~8o~ Oonnt7 to lBtU CC o r & l  onthorICIC8
                                                 r
the proposed aalo, nor $8 lt Beeeaaa~    for the Coantf
B00ti    Or   iidUC8tiOn,    ~088      it    %C ?SOt   18   thC   E~C8rd Of
~ruateea of the Thrall IndependentSchool DICtrIot, t0 pa88
an7 kind or rosolotlorrlathorlt~ It bat it la aeoeaaar7
for the 6tat.eBoard 0s JMaaatfon to l
                                    Jo*t 8 reeolatfon
aathcrltlngouch 0810. IO bellow that this utiale 8100
                                                                        7




Honorable   H. A. Bod6e8,   Pace 6




prorlder~ the snarer to 7~      qneatlonlo. 6.
          I? the prorIalona of Art1010 9993 me rollwed,
laaumI~~, of eoaraa, t&t fee simple title Is la the
Board, auoh title  me7 be oonre784 to a person who ia not,
a mmber,,o? the aohool board.    Thla answera Tour question
Roe 2.   Ahe Otif remainfng qaeatfon to ba lna wemd there-
ran Is roar question lie,1.
            It la poIntoh oat In T~O~PSOB vs. Xlmo Inde-
pcrndent Sohool DlatrIct (CIT. App. 1925) 859 s. k. 868,
And in Royme IndependentBahool Dlatrlot vs. Relmhardt,
supra, that Independentsohool dlatrIota are loos1 public
corporationaof the 8010 general oharacter 88 rcnIolpal
corporatlonabut for school p)upoaea 0x&7.
           In Woods ‘IO. Potter, 6 0.1. 41, 95 P8o. ll25,
it la held thct members of oltr oounaIlr oooapy a pocltlon
o? trust and .?e bound to the came maaare ot @od felth to-
yartthe r oooatItaent8that a trustee 18 to hi8 oeatoi quo
     . hlIs o o a r tltetesl1
             *The rere Toot th a t l mmbar 0s 8aOh
     body sots es such In oonaeotlonwith a4 ut-
     ter in whlah he ti Intereatcd     rltlatea the
     tr.B..otlon . . . It will be presumed that
     ander aaoh CirC\mstCnOCS #Cl? interest pn-
     vents the aember ?rm proteotlq the riC;htr
     o? the pub110 l~a Inahis   t OWD.~ lfoodat.
     Potter,    aupra.
To the acme lrfect, 2ee Moplllcn on l&mIolpcl Corporationa,
Sea. 1242.
            IOU are, therefore,     ld+Iaed thet a member of the
Boerd mey not bay the land end that       the proper prceedame to
be followed   b7 the Boerd o? Truateea of the Threll      Independent
Sohool Diatrlot    In 8011~     proport   00 lonqer needed for
Aohoolpurposes Is thet met cut in Art1810 2975 (R. C. S.,
1925). whloh ln effect prcyldeat
          The Board of Traateea must wet and n&opt a
raSOlUtiOB,evldenolng thelr daoIalon to cell the land8
then the oonaaot of the State BoarA nut be leonre6 md
thir evldcnocd 6160 w l nrolotlong mad rlnelu the
PreslbiM   of tha board 0r Trurtaer     0r the Thrall taa0-
pondwit Sohool DLtriat    muat oxeaute the dood to the
prospsotlre pnroheser,6nd the 4004 must rralte thr
rmolutlons Of both ths Threll fabependent Sohool Dlr-
triot  Board and th6 ststo Board.      Tta6rosolutloa br the
10661 8a6 StBt6 B o a r 68
                         lhould r*olt*    tb  plupo66 ror
rakia(rthe rals riaa6 8uah male woulQ be ralld only if
the laad ~66 ‘oh xith the objeat or buring oth6r lohool
land.
                                    Your8   r6ry truly
                               ATTORlEYCE!iDkLOFTXXAS




           APPROVEDOCT23, 1939

             ~.-a44J
           ATTOFINEY0EIUBA.L
                           OF m